Per Curiam.
The record before us in this case discloses a certiorari out of the Supreme Court, directed to the Camden County Quarter ■ Sessions, and returned with a judgment against plaintiff in error and a motion to quash the indictment made in the Supreme Court.
The action of the Supreme Court upon the motion is thus indicated in the printed case, “Judgment in favor of the validity of the indictment.”
*687Assuming that this properly states the action of the Supreme Court upon the motion, it is obvious that, since it does not appear that the indictment was remitted to the Sessions, it must be presumed to be pending in the Supreme Court.
No final judgment being disclosed, there is nothing for us to review and the writ must be dismissed. Parles v. State, 33 Vroom 664.
For dismissal — The Chancellor, Chiee Justice, Dixon, Gummere, Collins, Fort, Hendrickson, Bogert, Adams, Vredenburgh, Voorhees, Vroom. 12.